       Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 1 of 12




                                                           U.S. Department of Justice

                                                           Timothy J. Shea
                                                           United States Attorney

                                                           District of Columbia


                                                           Judiciary Center
                                                           555 Fourth St., N.W.
                                                           Washington, D.C. 20530


                                                          April 29, 2020
Via Email
Sidney Powell
2911 Turtle Creek Blvd., Suite 300
Dallas, TX 75219
Jesse Binnall
Harvey & Binnall, PLLC
717 King Street
Suite 300
Alexandria, VA 22314
                Re:     United States v. Michael T. Flynn, 17-cr-00232 (EGS)
Dear Counsel:
        As we disclosed by letter dated April 24, 2020, beginning in January 2020, at the
direction of Attorney General William P. Barr, the United States Attorney for the Eastern District
of Missouri (“USA EDMO”) has been conducting a review of the Michael T. Flynn
investigation. The enclosed documents were obtained and analyzed by USA EDMO in March
and April 2020, and are provided to you as a result of this ongoing review; additional documents
may be forthcoming.1 These materials are covered by the Protective Order entered by the Court
on February 21, 2018.
                                                          Sincerely,
                                                        TIMOTHY J. SHEA
                                                        United States Attorney
                                                    By:       /s/
                                                        Jocelyn Ballantine
                                                        Assistant United States Attorney

Enclosures

1
        Note that the enclosed spreadsheet (DOJSCO-700023473 – DOJSCO700023475), which contains messages
between and among various Bureau personnel, is an index and another detailed version of these messages is
forthcoming.
Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 2 of 12
Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 3 of 12
          Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 4 of 12




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023467
          Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 5 of 12




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023468
          Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 6 of 12




SUBJECT TO PROTECTIVE ORDER                                       DOJSCO - 700023469
Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 7 of 12
Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 8 of 12
Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 9 of 12
Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 10 of 12
Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 11 of 12
Case 1:17-cr-00232-EGS Document 189-1 Filed 04/30/20 Page 12 of 12
